Citation Nr: 1518888	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  02-03 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a brain tumor, to include as due to exposure to Agent Orange.

2. Entitlement to service connection for headaches, to include as secondary to a service-connected disability.

3. Entitlement to a separate compensable disability rating for an eye disability,
associated with diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2000 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for a brain tumor and for headaches.  

In February 2005, the Board issued a decision denying service connection for brain tumor.  The Board also remanded the claim for service connection for headaches in order to obtain the Veteran's treatment records from Kaiser Permanente from 1999 to the present and to schedule him for a VA examination with opinion.  

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) with regard to the Board's denial of service connection for a brain tumor.  In a July 2007 Memorandum Decision, the Court vacated the Board's February 2005 decision (as to the brain tumor issue) and remanded the case for compliance with the instructions set forth therein -- to include requiring VA to analyze whether the Veteran is entitled to a medical examination pursuant to 38 U.S.C. § 5103A(d) regarding the claim for service connection for a brain tumor, and requiring VA to send the Veteran adequate notice pursuant to 38 U.S.C. § 5103(a).  

In September 2009, the Board remanded this matter for further development, to include ensuring compliance with all notice and assistance requirements set forth in the VCAA; having the RO advise the Veteran to submit alternative forms of evidence to support his claim, in light of the fact that a portion of his service treatment records are missing; scheduling the Veteran for a VA examination to address the nature and etiology of his claimed brain tumor; and scheduling him for a VA examination to ascertain the extent and severity of any eye disability.  The record reflects that there has been substantial compliance with the Board's remand directives of September 2009.  Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that by September 2011 rating decision, the RO granted service connection for coronary artery disease and assigned a 10 percent rating, effective December 16, 2010, and a 100 percent rating, effective May 3, 2011.  In May 2012, the Veteran filed a notice of disagreement with the September 2011, claiming that the effective date should be earlier to reflect that his claim for his heart was originally filed in 1998.  In October 2012, a statement of the case (SOC) was issued addressing the earlier effective date claim.  Neither the Veteran nor his representative, however, perfected the appeal by filing a substantive appeal (VA Form 9).  Further, while his representative did submit a letter, received January 20, 2013, regarding entitlement to an earlier effective date for the grant of a heart condition, and included a letter in which the Veteran requested a "de novo review", even if these documents are sympathetically construed, such documents were not received in a timely manner as they were received after the appeal period had ended, namely, more than one year after the September 2011 rating decision and more than 60 days after mailing of the SOC in October 2012.  38 C.F.R. §§ 20.202, 20.302.  Thus, the claim for an earlier effective date for the grant of service connection for coronary artery disease is not before the Board at this time.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had active military service in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

2. The Veteran was treated for a colloid cyst of the third ventricle of his brain in 1977, 1984, and 1998.  

3. A colloid cyst is not among the diseases presumed to be associated with exposure to herbicide agents.

4. The preponderance of the competent evidence of record is against a finding that the Veteran has a brain tumor, to include colloid cyst, that had an onset in active service, or is otherwise related to active service, or to exposure to herbicide agents therein

5. The preponderance of the evidence shows that the Veteran does not have an eye disability associated with his diabetes mellitus, type II, and his mild cataracts are not related to his diabetes mellitus; rather, his mild cataracts are considered to be part of the normal aging process.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a brain tumor, to include a colloid cyst, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. The criteria for a separate compensable disability rating for an eye disability,
associated with diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6027.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). The U.S. Supreme Court has held that the burden of proving harmful error rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2014 that fully addressed the notice elements in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice; thus, the presumption of prejudicial error as to such notice does not arise.  Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Although some service treatment records (STRs) are missing, the Board notes that the Veteran has been advised of this.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  

Further, the record reflects that the Veteran underwent VA examinations in December 2011 and April 2013, each of which included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are therefore adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection Claim

1. Factual Background

Service treatment records (STRs) show no complaints or findings regarding treatment related to the Veteran's head.  His discharge examination contained no complaints regarding the head and revealed a normal clinical evaluation of his head.

Private treatment records show that in May 1977, some 11 years after the Veteran's separation from service, the Veteran was hospitalized because of headaches and vomiting and to rule out a brain tumor.  A Computerized Tomography (CT) scan showed a colloid cyst of the third ventricle and marked hydrocephalus of the lateral ventricles.  It was noted that he had been having headaches for approximately a year, usually daily.  He had been seen six months prior and was told they were probably tension headaches.  It was noted that on the date of admission to the hospital, he had a sudden severe occipital headache spread over the bifrontal area.  During this hospitalization, he underwent surgery to remove the cyst and shunts were inserted into his brain.  Following this surgery, he experienced difficulty reading and spelling, some memory loss, and headaches.  

A private CT study of the head, conducted in November 1984, showed a recurrent colloid cyst along the right superior aspect of the third ventricle, and status-post biventricular shunting with no evidence of recurrent hydrocephalus.

Private treatment records show that in February 1994, the Veteran complained of frequent headaches, nausea, feeling faint, and having numbness on the right side of the face and back of the head.  In March 1994, he Veteran complained of frequent headaches and memory difficulties, as well as nausea and dizziness.  It was noted he was to have his blood pressure checked, and that he might have a recurrence of a colloid cyst of the brain.  A private MRI of the brain, dated in March 1994, revealed an impression of status post right frontal craniotomy for resection of colloid cyst with persistent mass a consistent with recurrent versus, less likely, residual cyst, and two ventricular shunt tubes in place.  

Private treatment records showed that in January 1995, the Veteran complained of headaches, nausea, and some memory loss.  

On a VA examination in November 1997, the Veteran reported having headaches, particularly when he tilted his head to the right, accompanied by mild nausea, and that sometimes he had equilibrium problems.  His medical history included a cyst being removed from the "center of the head" and having shunts put in in 1977.  Examination revealed shunts on the right side of the cranium, threaded through the jugular veins, and eyes were within normal limits. 

In a report dated in January 1998, a private psychiatrist, indicated that the Veteran reported suffering from headaches and panic attacks since he returned from Vietnam.  He also reported that soon after his return from Vietnam, he was found to have hypertension, and was treated with anti-hypertensive drugs and Xanax for anxiety, but his headaches continued and he was found to have a cyst in his brain.  

VA treatment records showed that in May 1998, the Veteran presented with bad headaches starting in the late 60s and progressing in the 70s, and that he felt faint.  It was noted that he had been diagnosed with migraine.  He reported that since 1991-1992, his headaches had become more frequent.  In July 1998, he complained of having headaches since he underwent surgery for colloid cyst removal and shunt placement 20 years prior.  He complained of recurrent and chronic headaches, decreased memory, and equilibrium and balance disturbance.  The assessment was recurrent colloid cyst, and a CT scan and x-ray were ordered.  In September 1998, the Veteran's diagnoses included history of colloids cyst, status post removal, with shunt and with recurrence and headaches.  A December 1998 VA medical record notes the existence of another colloid cyst of the third ventricle.  A June 1999 VA medical report noted that a VA physician recommended surgery to remove the cyst, but that the physician who performed the removal of the first colloid cyst stated that surgery was not necessary to remove the current cyst unless it increased in size.  However, that physician also noted that the Veteran would likely continue to experience headaches, and that the Veteran elected not to have the surgery. 

On a VA examination in April 2007, it was noted that the Veteran had been suffering from headaches due to a cyst in the brain and brain tumor.  The Veteran reported he had a ventriculoperitoneal shunt in his head as treatment for this condition, but he continued to have recurring headaches.  The diagnosis was chronic tension headaches due to a history of brain cyst and tumor.  The examiner opined that the headaches took place in 1968, as a constellation of symptomology from his colloid cyst of the third ventricle and hydrocephalus.  The examiner further opined that the current diagnosis was not service related, explaining that the Veteran's current headaches were related to his history of a colloid cyst of the third ventricle and hydrocephalus.  The examiner also found that it was medically compatible that the Veteran continued to have debilitating headaches despite his mentioned treatment, and that these headaches were separate and were not caused by the Veteran's hypertension or PTSD.

On a VA examination in April 2008, the Veteran reported he had a history of headaches extending to his service in Vietnam.  It was noted that in 1977 evaluations were done and a diagnosis of colloid cyst was made after he lost consciousness at work.  He underwent an operation in which shunts were placed in his left and right ventricles.  The Veteran reported there was little significant change in his headache pattern postoperatively, and he continued to have intermittent headaches, four to five times per week, for a duration of 10 to 15 minutes.  The examiner opined that the headache pattern was not characteristic for a colloid cyst, and that they were more typical of tension-type headaches in pattern.  The diagnoses included history of colloid cyst third ventricle, and chronic headaches which currently fit a pattern of tension type headaches. 

On a VA examination in December 2011, it was noted that the Veteran had central nervous system (CNS) conditions in May 1977, including viral meningitis, obstructive hydrocephalus, and a brain tumor.  It was also noted that in May 1977, the Veteran developed severe headaches, his balance was off, and he was sent by ambulance to a hospital and found to have a colloid cyst in the 3rd ventricle which required shunt placement.  He reported having chronic headaches since that time.  The examiner noted that there was no evidence of colloid cyst recurrence; that there did not appear to be any residual deficits from the 1977 colloid cyst lesion causing hydrocephalus; and that it had been at least 10-15 years since the last brain scan which showed no evidence of colloid cyst recurrence.  The examiner opined that the Veteran's brain colloid cyst was not in any way related to his service, noting that there was no toxin or other exposure that is known to cause a colloid cyst.

2. Analysis

The Veteran essentially contends that his brain tumor (colloid cyst) had an onset during, or, alternatively, is related to, his active service, including as due to his exposure to herbicide agents.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau v. Nicholson, supra.   

A veteran who served in the Republic of Vietnam between January 1962 and May 1975 is presumed to have been exposed during such service to a herbicide agent, absent evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  

Under 38 C.F.R. § 3.309, certain enumerated diseases, associated with exposure to certain herbicide agents, will be service connected if a veteran is found to have been exposed to such an agent.  The Secretary of VA has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  If there is no presumptive service connection available, direct service connection can still be established if the record contains competent medical evidence of a current disease process that has been related to exposure to an herbicide agent in service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran claims his brain tumor (colloid cyst) had an onset during, or, alternatively, is related to, his active service, including as due to herbicide exposure.  Because the Veteran served in the Republic of Vietnam from April 1967 to April 1968, he is presumed to have been exposed to herbicide agents during service.  However, a brain tumor and a colloid cyst are not conditions for which the Secretary specifically found a link to herbicide exposure; thus, service connection for a brain tumor or a colloid cyst cannot be presumptively granted based on herbicide exposure.  As noted above, even when there is no presumptive service connection available, direct service connection can still be established.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303; Combee v. Brown, supra.

The remaining question on appeal is whether there is competent medical evidence that links the Veteran's brain tumor/colloid cyst to his active service, to include his presumed herbicide exposure therein.  As explained below, the Board finds that the preponderance of the medical evidence is against any such finding.  In that regard, the Board notes that STRs show no report of or finding of any brain tumor or colloid cyst.  Post-service treatment records show that in May 1977, the Veteran was treated for a colloid cyst of the third ventricle, and at that time he reported having headaches for approximately one year.  Thereafter, he was treated on two occasions (in 1984 and 1998) for a recurrent colloid cyst.  Review of the treatment records regarding his recurrent colloid cyst does not show that the colloid cyst was at any time linked to active service or to herbicide exposure therein. Further, on a VA examination in 2011, the examiner noted that there was no evidence of colloid cyst recurrence, and that there did not appear to be any residual deficits from the 1977 colloid cyst lesion causing hydrocephalus.  The examiner also noted that it had been at least 10-15 years since the last brain scan which showed no evidence of colloid cyst recurrence.  The examiner opined that the Veteran's brain colloid cyst was not in any way related to his service, noting that there was no toxin or other exposure that is known to cause a colloid cyst. 

The Veteran has alternately reported the onset of headaches one year prior to 1977 when he was first treated for his colloid cyst, and having headaches since 1968, presumably since service.  To the extent that the onset of the headaches can be related to the onset of the colloid cyst, the Board finds the statements the Veteran made regarding the onset of his headaches in 1977 to be the most probative evidence of their onset, given that it was made during treatment, and with the presumed intent of having the headaches resolved.

Even considering the Veteran's statements that his headaches had onset in 1968, the Board finds that the April 2008 examiner's opinion is more probative that the 2007 examiner's opinion as to whether the headaches experienced were related to the cyst or not.  The April 2008 examiner obtained  a detailed history as to the type of headache symptoms that the Veteran had experienced, and provided a thorough explanation as to why the headaches were tension related and not due to the colloid cyst. The 2007 examiner did not provide any such discussion and rendered a more conclusory opinion.  

The Board acknowledges the Veteran's contentions that his recurrent colloid cyst/brain tumor is related to service.  While he is competent to report his symptoms, both during and after service, the Board does not find that determining the causation or etiology of a colloid cyst or a brain tumor is subject to lay observation, it cannot be detected by mere observation and cannot be diagnosed or assessed for etiology by mere observation. There is no basis for concluding that a lay person would be capable of discerning whether a colloid cyst or brain tumor was related to service or to in-service herbicide exposure, in the absence of specialized training and testing that requires specialized training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.

In view of the foregoing, the Board finds that the preponderance of the competent medical evidence of record does not establishing a relationship between the Veteran's recurrent colloid cyst/brain tumor and his military service, to include his presumed herbicide exposure, and service connection on a direct basis is not warranted.  38 C.F.R. §§ 3.303 3.307, 3.309.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a brain tumor must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

III. Separate Compensable Rating for Eye Disability

The Veteran contends that his bilateral cataracts are due to his service-connected diabetes mellitus and that he should receive compensation for them.

The service-connected diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

On a VA examination in April 2008, the examiner stated that the Veteran had visual symptoms and visual impairment due to his service-connected diabetes mellitus, type II, and referred the reader to a separate April 2008 VA examination pertaining to the eyes.  Review of this other VA examination report, however, shows that the examiner diagnosed normal dilated fundus examination, and the examiner does not comment on any visual symptoms or visual impairment related to the Veteran's diabetes mellitus.

On VA examination in December 2011, the diagnoses included cataracts and diabetes without diabetic retinopathy.

On a VA DBQ examination in April 2013, the examiner opined that the Veteran's mild cataracts were not related to or caused by diabetes mellitus, but rather were part of the aging process.  In an addendum opinion also dated in April 2013, the examiner opined that the Veteran's bilateral cataracts were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  For rationale the examiner indicated that the Veteran had very mild cataracts, which occur in everybody as they begin aging.  The examiner noted that some people with uncontrolled diabetes may develop cataracts more quickly, or their cataracts may progress more quickly than the normal population; however, the Veteran's cataracts were at a mild stage and were more likely to be related to the normal aging process than to the diagnosis of diabetes mellitus.  In another addendum, completed after the VA examiner reviewed the record, the examiner noted that the Veteran had mild cataracts, and that diabetic teleretinal imaging photos showed he had good red reflex and good quality of photos taken through the cataracts, which confirmed further that there is not significant opacification of the lens.

Based on the foregoing, the Board concludes that the preponderance of the competent evidence of record is against a finding that the Veteran has an eye disability related to his diabetes, such that a separate rating would be warranted for a diabetes-related disability.  The Board recognized that the Veteran has contended that his cataracts are related to his diabetes. The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's cataracts, or any other eye condition, are related to his service-connected diabetes, is not something that can be determined by mere observation.  Nor is this question simple.  To the contrary, it requires clinical testing and training to make the appropriate assessment of what eye condition is present, and the severity of that conditions, as well as skill and knowledge in interpreting the testing and reaching conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the etiology of his cataracts, or any other eye condition are not competent evidence as to a nexus.  

As the preponderance of the evidence is against the claim for a separate rating for an eye disability, the benefit of the doubt doctrine is not for application, and the claim for a separate compensable disability rating for an eye disability associated with diabetes mellitus is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990);


ORDER

Service connection for a brain tumor is denied.

A separate compensable disability rating for an eye disability, associated with diabetes mellitus, type II, is denied.  


	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran essentially contends he has had headaches since returning home from Vietnam in 1968.  He has also alternatively contended that his headaches are related to his PTSD and/or his hypertension, both of which are service connected.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Although the VA examiner in 2007 opined that the Veteran's headaches were related to his history of a recurrent colloid cyst of the third ventricle and hydrocephalus, the VA examiner in 2008 opined that the Veteran's headache pattern was not characteristic for a colloid cyst, and that they were more typical of tension-type headaches in pattern.  Further, the VA examiner in 2007 also found that it was medically compatible that the Veteran continued to have debilitating headaches despite being treated for the colloid cyst, and that these headaches were separate and were not caused by the Veteran's hypertension or PTSD.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the foregoing, the Board concludes that a medical opinion is needed on the question of whether the Veteran's headaches are aggravated by a service connected disability.  

Accordingly, the case is REMANDED for the following action:

1. With any assistance needed from the Veteran, obtain copies of any current treatment records regarding his headaches.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination, to determine whether his headaches may be associated with service or a service-connected disability, to include PTSD and hypertension.  A copy of this remand and the claims folder must be available for review by the examiner, and the examiner should note that the review has been accomplished.  Following a clinical examination, the examiner should note any pertinent clinical.  The examiner should then be requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches were caused by his active service, or caused by or permanently worsened (aggravated) by, or otherwise associated with, a service-connected disability, to include PTSD and hypertension.  

The examiner must provide complete rationale for all opinions and conclusions reached.  The examiner must also consider the Veteran's lay statements regarding the onset and duration of symptomatology related to the headaches in rendering the opinion. If the examiner is unable to provide any opinion without resort to mere speculation, he or she should so indicate and fully explain why an opinion cannot be rendered.

2. Readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


